528 F.2d 1381
Michael V. COSTELLO, Plaintiff-Appellee,v.Louie L. WAINWRIGHT, Director, Division of Corrections,Defendant-Appellant.
No. 75--2392.
United States Court of Appeals,Fifth Circuit.
March 3, 1976.

Donna H. Stinson, Asst. Atty. Gen., Dept. of Legal Affairs, Civ. Div., Jerry Oxner, Chief Trial Counsel, Robert L. Shevin, Atty. Gen., Tallahassee, Fla., Raymond W. Gearey, Atty. for Fla. Div. of Corrections, Tallahassee, Fla., John A. Barley, Asst. Atty. Gen., Dept. of Legal Affairs, Civ. Div., Tallahassee, Fla., for defendant-appellant.
Tobias Simon, Miami, Fla.  (Court-appointed), for plaintiff-appellee.
Brian K. Landsberg, William C. Graves, U.S. Dept. of Justice, Washington, D.C., for amicus curiae.
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC
(Opinion January 15, 1976, 5 Cir., 1976, 525 F.2d 1239).
Before BROWN, Chief Judge, WISDOM, GEWIN, THORNBERRY, COLEMAN, GOLDBERG, AINSWORTH, GODBOLD, DYER, MORGAN, CLARK, RONEY, GEE and TJOFLAT, Circuit Judges.

BY THE COURT:

1
A member of the Court in active service having requested a poll on the application for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,


2
It is ordered that the cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.